Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 1 of 6
Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 2 of 6
Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 3 of 6
Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 4 of 6
Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 5 of 6
Case 19-23136   Doc 36   Filed 12/23/19 Entered 12/23/19 10:36:55   Desc Main
                           Document     Page 6 of 6
